Boyd, J.,
delivered the opinion of the Court.
Upon a caveat to a will of Catherine Davis issues were framed by the Orphans’ Court of Baltimore City and sent to the Superior Court for trial. They presented the following questions:
1. As to the formal execution of the will.
2. As to her knowledge of its contents.
3. Whether it was procured by undue influence exercised and practised upon her.
4. Whether it was executed by her when she was of sound and disposing mind and capable of executing a valid deed or contract.
Four daughters of Catherine Davis by her former marriage, and the husbands of those who were married, were made the plaintiffs, and her children by her second marriage, together with the husband of a married daughter, were made defendants. At the trial the defendants produced the will and examined the two subscribing witnesses for the purpose of proving the execution of it. The plaintiffs then called a number of witnesses to show undue influence and want of testamentary capacity on the part of Mrs. Davis. At the conclusion of the plaintiff’s case, the defendants offered three prayers, which were, granted by the Court, instructing the jury to find for the defendants on all four issues. From those rulings this appeal was taken.
The first prayer referred to the first and second issues, and as there can be no doubt about the correctness of the *146rulings of the Court below in reference to them, excepting so far as the second issue may be affected by the questions raised by the third and fourth, we will proceed at once to the consideration of the other two prayers. By the third the jury was instructed that no sufficient evidence had been offered to show that the will was procured by undue influence, and therefore their verdict must be for the defendants on the third issue; and the fourth instructed them that no sufficient evidence had been offered to show that Catherine Davis was not of sound and disposing mind, capable of executing a valid deed and contract at the time she executed the will, and therefore their verdict must be for the defendants on the fourth issue.
We will first consider the fourth prayer, as that involves the foundation of all valid wills — testamentary capacity.
The burden was on the caveators to overcome the presumption of law that Mrs. Davis was of sufficient mental capacity to make a will. They having undertaken this, it is incumbent on us to examine the record to see whether the evidence offered by them was legally sufficient to fairly support a verdict if the jury found for them. As has often been said by this Court, if the facts proved are such that a rational mind might in reason and fairness from them draw the conclusion sought, it is the duty of the Court to submit the case to the jury. In the case of Hiss v. Weik, 78 Md. 439, the question was stated thus : “ Was the evidence offered by the caveator, assuming it all to'be true, as must be done when weighing its legal sufficiency upon a prayer of this character, so utterly inconclusive or devoid of probative force as not to enable an ordinarily intelligent mind to draw a rational conclusion therefrom in support of the proposition sought to be maintained by it?” Cases often arise in which plaintiffs have so signally failed to sufficiently prove some material fact upon which their right to recover depends, that there can be no'doubt about the duty of the Court to determine the question without leaving it to the jury, as the Court is the exclusive judge of the legal *147sufficiency of the evidence. But the difficulty sometimes is, particularly in cases of this character, to distinguish between the weight of evidence and its legal sufficiency. The trial Judge may differ from the jury as to the former, and may think they should have found differently, or, if sitting as a juror, or in some case where he is authorized to determine the facts, he may reach a different conclusion from what a jury might have done. In this case, the plaintiffs may not have offered such evidence as would convince the learned Judge below that Mrs. Davis was not capable of making the will in controversy, but the question is whether there was not sufficient evidence to require him to submit it to the jury, under the principle of law governing such cases established by this Court.
The evidence shows that Mrs. Davis was married twice, the first time to a Mr. Jenkins. The female plaintiffs are the surviving children of that marriage. "Mr. Jenkins died in 1861, and his widow married Thomas D. Davis in 1862. Shortly before the death of Mr. Jenkins, the property accumulated by his wife was lost through some of his financial troubles. She was an industrious, hard-working woman, and it was not long before she commenced to recover from from her losses and to acquire more property. Mr. Davis was, at the time of their marriage, receiving a salary of $150 per month, and continued to do so for about eighteen months, when he lost his place by reason of the establishment, with which he was connected, suspending work. He was out of his regular employment for about eight years, during which time his wife worked hard to suppport the family. She was assisted by those of her children of her first marriage, who were still at home, and there is testimony tending to show that Mr. Davis did veiy little towards supporting the family or accumulating any property during that time. He died on April 25th, 1890; and at the time of his death there was considerable property in his name, a part of which he left to his children by his former marriage, and the rest to his wife. She also received some twelve or fifteen thousand *148dollars from insurance on his life. She died on February 9th, 1892, leaving about seventeen thousand dollars of personal (including leasehold) property and six houses and lots in fee, situated in Canton, worth, probably, eight or ten thousand dollars, as stated by the Judge below. How much of this property she received from her husband is not shown, but it is evident that a considerable part of it came through his will and insurance on his life. The record does not show what amount of property she had on August the 13th, 1890, the date of the execution of her will. She left to her three children (Davis children) all of the above mentioned property, excepting four pieces of leasehold property valued at $3,’200.00, personal chattels valued at $908.00, and cash on hand amounting to $2,65 3.44. Her children by Mr. Jenkins are not mentioned in the will, but as there was no residuary clause in it or other disposition made, excepting as to those properties specifically devised to the three Davis children, the Jenkins children would be entitled to their shares in the residuum. The evidence shows conclusively that her relations with the Jenkins children were of the most pleasant character, and no good reason has been assigned why they were not mentioned in the will, excepting the contention by the appellees that it was because most of the property came from Mr. Davis, and hence she may have felt under obligations to leave it to his children. But the evidence does certainly tend to show that whatever may have been the facts as to how the property was held when Mr. Davis died, his wife was entitled to the credit of being largely instrumental in acquiring it and that she paid at least some of the life insurance premiums. If it be conceded then that most of the property stood in his name when he died, that fact of itself could not wholly account for the omission of the Jenkins children from their mother’s will. Of course it is not sufficient to avoid a will to show that a testator has left his estate to some children to the exclusion of others without any apparently valid reasons for it, as the testator may have had what to him at least seemed to be sufficient reasons, *149but which are not disclosed by the testimony. But in passing upon questions of this kind it is proper to consider all the circumstances and surroundings of the parties that could throw any light upon the subject. In this case we cannot say there is no evidence of an unreasonable inequality in the disposition of the estate of Mrs. Davis, because if it be true that the property she was possessed of at the time of her death was acquired by her labor and skill, and particularly if the caveators, or some of them, materially helped her to do so, it would seem unreasonable, without some explanation, for her to make such a bountiful provision for three of her children and not even name the other four in her will. But we must pass on to the main questions in the case.
The caveators produced as a witness, in addition to the daughters and some intimate friends of the testatrix, a practising physician who was her son-in-law, and knew her socially and professionally for a number of years. He testified that during a period of time mentioned by him, which included the date of the will, Mrs. Davis was not of sound and disposing mind, capable of executing a valid deed 'or contract. It is well-settled in this State, that a physician can testify as to the mental capacity of the testator, without first stating the facts and circumstances on which his opinion was formed. That is because he is presumed to have become, from special study and experience, familiar with the symptoms of mental diseases, and therefore qualified to assist the Court and jury in reaching a correct conclusion. It is clear that the opinion of a medical expert on that subject is ordinarily not only some evidence, but generally very important evidence to go to the jury, particularly if he was well acquainted with the testator and attended him professionally. But it is contended by the learned counsel for the appellees, that admitting this to be true, yet if the medical expert gives the reasons upon which his opinion is founded, and they are such as men of ordinary knowledge can weigh, and are, in the judgment of the Court, such as *150no rational inference can be deduced therefrom that the testator was wanting in the required mental capacity, his opinion does not afford evidence legally sufficient to show such want of capacity. As we understand this proposition of law we are not prepared to dispute it. Merely because a witness is an expert does not require the Court to be bound by his opinion, if it is founded on such reasons as are clear absurdities. If, for example, a physician were to testify that in his opinion a testator was not of sound and disposing mind, capable of executing a valid deed or contract, and would in his further examination say, that the only reason he had for such opinion was that the testator used patent medicines, or was a member of some religious or political faith other than his own, such opinion would be based on a foundation so clearly repugnant to right reason that a Court would not hesitate to instruct the jury it was not sufficient to support a verdict. But we do not think the testimony of Dr. Pritchard comes within the rule sought to be established by the appellees. His evidence was in some respects contradictory, but that was clearly for the jury and not for the Court to pass upon. He testified in substance, that after the death of Mr. Davis a caveat to his will was filed by his children by a former marriage, and that this affected Mrs. Davis’ mind. The caveat was filed in the latter part of the May, 1890, the will executed August 13th, 1890, and she went to Saratoga for her health on August 14th, 1890. He swore that in his opinion she was not of sound and disposing mind, capable of executing a valid deed or contract between the filing of the caveat and her going to Saratoga. He said she came to see him every few days, consulted him about what she was to do and he found Tier very much excited. He also said, “She was nothing as she had formerly been, she could be very easily persuaded; now that is my opinion, that she could be very easily persuaded to do probably absurd things, if any one would try to do so. She was forgetful at times; not every day. Some days she would say things and the next time you would see her she *151would contradict it entirely.” Again he said, “On days she would have a few lucid moments; you can see that in a lunatic asylum.” He further said, “Well, she was complaining of her head and headache, and then she would be saying so many funny things and contradicting them at other times again, and saying that she never had mentioned them.” His evidence also showed that Mrs. Davis had been in bad health for some time; that she had chronic gastritis, and that “ this disease itself does weaken the mind, and it does not require so much excitement then to upset it.” He testified to a number of other things, that, in his opinion, affected the condition of her mind, and when asked on cross-examination, “was there any thing else that she said?” he replied, “Well, I can’t remember just now all that she did say.” Without going into further particulars about his testimony, it is sufficient to say that it showed that he knew the testatrix well, had frequent conversations with her and opportunities to observe her mental condition, and he expressed the opinion above stated. We do not think that the reasons given by him, especially as he says that he cannot recall all that she said, are “so utterly inconclusive or devoid of probative force,” as to justify the Court in withholding his testimony from the jury. It may be true that the Judge would have been fully justified in finding for the appellees on this testimony, if the case had been tried before him, but that is not the test. It is almost impossible for a witness to recall upon the witness stand every word or act of a person about whose mental condition he is testifying. It is still more difficult to convey to others all the impressions made on one’s mind, when coming in-frequent contact with a person alleged to be affected with some mental trouble. As was said in Brooke v. Townshend, 7 Gill, 28, in speaking of the admissibility of the testimony of a non-professional witness, “The impression made upon the mind of a witness by the conduct, manner, bearing, conversation, appearance and acts of the testator in various business transactions for a long series of years is not mere *152opinion, it is knowledge.” In the case of Conn. Mut. Life Ins. Co. v. Lathrop, 111 U. S. 612, the Court, in deciding that an opinion of a non-professional witness as to the menial condition of a party can be given, in connection with a statement of the facts and circumstances within his personal knowledge, said, “If he may not so testify, but must give the supposed silly and incoherent language, state the degrees and all the accompanying circumstances of highly excited emotion, and specifically set forth the freaks or acts regarded as irrational, and thus, without the least intimatioii of any opinion he has formed of their character, where are such witnesses to be found ? Can it be supposed that those not having a special interest in the subject, shall have so charged their memories with these matters, as distinct, independent facts, as to be able to present them in their entirety and simplicity to the jury? Or if such a witness be found, can he conceal from the jury the impression which has been made upon'his mind; and when this is collected, can it be doubted but that his judgment has been influenced by many, very many, circumstances which he has not communicated, which he cannot communicate, and of which he himself is not aware?”
Is not this .equally true as to the evidence of professional men ? Their naked opinions, without giving the facts, and circumstances upon which they are founded, are admissible-, as. we have already said, because they are supposed to have been familiar with symptoms of mental disease by study and experience. The appearance of the unfortunate one may enter largely into the reasons which lead , the physician to a conclusion. A busy physician certainly ought not to be expected to recall and state all the facts and circumstances upon which his opinion is founded, even though his patient be his mother-in-law.
Mrs. Crockett said her mother was never the same after the caveat was filed; that “she was more like she was half crazy than anything else.” “My mother was both broke in body and mind;” that her mother went to Saratoga “for her *153health and her mind also,” and used other similar expressions. Mrs. White, an intimate friend, who went with Mrs. Davis to Saratoga, said: “She was changed; she was melancholy, and she was very weak and nervous.” Miss Dinsmore said that she “considered that both mentally and physically she was a wreck” — although she afterwards qualified it somewhat. A number of other similar expressions were used by the witnesses which are unnecessary to quote. We are satisfied from an examination of the whole record that there was sufficient evidence on the question of mental capacity to entitle the caveators to have the jury pass upon it; and, therefore, there was error in granting the fourth prayer.
We do not deem it necessarry to go into any extended discussion of the third prayer. It is sufficient to say that in many respects there is a marked difference between this case-and that of Hiss v. Weik, 78 Md. 439, relied on by the appellant. The testimony in that case shows that Bishop Ames’ will was made on the 7th of April, 1879, and that he died on the 25th of the same month. Mrs. Hiss received a large portion of his estate to the exclusion of an insane son, and that son’s dependent daughter, and very little was left to an invalid daughter. Three days before the will was made the testator conveyed to Mrs. Hiss for the nominal consideration of five dollars and natural love and affection, real estate in Baltimore City valued at forty thousand dollars. The evidence shows that she had said that she had great influence over her father, that he would do anything that she would ask him to do. There were many things in that case, which, taken together, gave some evidence of undue influence, and therefore this Court thought the Court below was right in submitting the case to the jury.
In this case Mrs. Davis lived nearly eighteen months after she made the will. Although she was constantly with the caveators, she never told them she had any desire to change her will, or even that she had made one. There is no evidence that any of the caveatees knew she had. Much *154of the evidence of the plaintiffs is to the effect that the caveatees did not treat Mrs. Davis very kindly; if that be true, it was certainly not the kind of treatment that would likely exert an undue influence over her for their own benefit. If the jury believed that the property in controversy had belonged to Mr. Davis, then that would be some explanation of Mrs. Davis leaving it to his and her children to the exclusion of the others. There is no evidence in this record to show that in point of fact there was any influence exerted or attempted over the testatrix by the caveatees, or any of them, prior to or at the time of the execution of her will; and we do not think that the facts of this case are parallel with those in Hiss v. Weik, or that the decision in that case necessarily controls this. Without deeming it necessary to prolong this opinion further, it sufficeth to say that we do not feel justified in reversing the rulings of the Court below on the question of undue influence, but without meaning to' intimate that the evidence does establish the fact that Mrs. Davis was not mentally capable of making a will on August 13th, 1890, we are of the opinion that the evidence of Dr. Pritchard, especially when taken in connection with the other testimony, was of such character as to entitle the appellants to have it submitted to the consideration of the jury. We think, therefore, there was error in the refusal of the Court below to do so.
(Decided March 27th, 1895.)

Rulings reversed and new trial awarded.